Citation Nr: 0639648	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-42 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned an initial rating of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only letter sent to the veteran in December 2004 
concerned increased ratings.  This appeal originates from a 
grant of service connection, back to 1993.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999).  This is important in this case for 
three reasons.

First, the recent case of Dingess requires notice of the 
evidence to show the degree of the veteran's disability and 
the evidence to establish effective dates.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006). As the 
Board believes that these may be implicated by this case 
(i.e., staged ratings may be appropriate), the Board remands 
to ensure complete VCAA compliance.  

Second, since the goal is assigning the appropriate rating(s) 
from 1993 to the present, all psychiatric treatment received 
by the veteran since 1993 is relevant.  The latest treatment 
records in the file are dated in the 1990s and were developed 
in connection with the underlying service connection claim 
that had been pending.  Letters received at that time from 
Dr. John Thompson at Associated Psychologists referenced 
ongoing treatment since 1994, but few actual treatment 
records were submitted.  It is also clear from the 2004 VA 
examination that the veteran currently receives psychiatric 
treatment, evidenced by his current medications.  The veteran  
referenced regular treatment at the Hamilton Center.  The RO 
should make attempts to obtain relevant treatment records.

Third, again, since the relevant time period is from 1993 to 
the present, the RO's reasons and bases in the rating 
decision on appeal were exceedingly inadequate.  The RO 
merely discussed the findings from the most recent 2004 VA 
examination, without any discussion of essentially an entire 
claims folder of private outpatient treatment and other VA 
examinations (i.e., from 1993).

Finally, in reviewing the record, the Board observes that the 
veteran was last afforded a VA examination for compensation 
purposes in March 2004.  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a). Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  Since the last examination was over two 
years ago, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.



Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim. Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

2.  Ask the veteran to provide complete 
information as to all VA and private 
outpatient treatment and hospitalization 
he has received since 1993, to include 
completing releases for Hamilton Center 
and Associated Psychologists.  For any 
private treatment for which he completes 
the necessary authorization forms, the RO 
should request these records, specifying 
that actual treatment records, rather 
than a letter summarizing treatment, are 
needed.  For any VA treatment identified, 
the RO should make all attempts to obtain 
the records, unless it is clear that such 
records do not exist.

3.  After obtaining any VA or private 
medical records identified by the 
veteran, schedule him for a VA 
examination to determine the current 
nature and severity of his PTSD 
disability.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology.  

4. Then, the RO should readjudicate the 
claim, including consideration of the 
possibility of "staged ratings". See 
Fenderson v. West, 12 Vet. App. 119 
(1999). If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



